HELD BY THE COURT
[BETTS, District Judge]:
That the vessel must have been wide of any reasonable route from Nassau to Havana. That the suspicion is impressive and cogent that the representation on her clearance that she was bound to Havana was simulated and false, and that she was so immediately in the course towards blockaded ports as to justify the presumption that she was attempting to enter one of them. That the absence of the log-book, invoice, and bill of lading, unexplained, furnishes vehement presumption of their intentional destruction or suppression by the ship’s company. That her cargo was contraband of war, and her owner was part owner of the Memphis, recently condemned for violating the blockade. That the objection raised by the claimant to the right of the capturing vessel to make the seizure is of no weight. If the vessel arrested was acting in violation .of public law, she was amenable to trial and condemnation therefor in behalf of the United States, whether the persons or means employed in making the seizure were authorized or not. It is enough that the government comes into a national court demanding the condemnation of an offender, and the court never inquires whether the party or thing proceeded against has been regularly or irregularly brought under attachment or complaint The government is entitled to have the violated laws vindicated by the punishment of the offender, without questions as to the propriety of the acts or agencies used in bringing the offence to judgment. Vessel condemned and forfeited.
THE COURT also ordered the master’s nautical instruments be not delivered to him, he being actively engaged in acts of hostility against the rights of the United States and against public law.